Title: John Quincy Adams to James Madison, 1 March 1829
From: Adams, John Quincy
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Washington
                                
                                1. March 1829.
                            
                        
                         
                        Your friendly Letter of the 24th. ulto is received, and the remark which you make in it respecting General
                            Hamilton, as well as your own position, in the affairs of this Union from 1804 to 1814, induce me to request an appeal to
                            your own recollections with regard to some of the facts involved in this controversy. And first let me premise that Mr
                            Plumer’s testimony in the pamphlet which you have received is entirely independent of mine—Although we were Senators of
                            the United States from 1803 to 1806, sitting in adjoining Seats, and even then formed an intimacy, which has been
                            continued by correspondence ever since, I never knew that he had been made acquainted with the disunion project of 1804—till after my publication in the National Intelligencer of 21. Octr. last—All my preceding Letters, referring to this
                            project had been written upon information which I myself had received here and at New-York in the Spring of 1804—Your
                            conjecture with regard to General Hamilton, coincide[d] with my information received at the time, which was that he utterly
                            disapproved the plan. And if he had agreed to attend the autumnal meeting at Boston, I have no doubt it was with the
                            intention of dissuading the associates from the attempt—But you have doubtless seen the paper left by him and published
                            by his Executors, assigning his reasons for meeting Coll. Burr.
                        My appeal to your recollections is with regard to transactions of a later date. You have seen Mr Jefferson’s
                            Narrative from memory of a confidential interview which I had with him "pending the embargo." I know from my own Diary
                            written at the time that this interview was on the 15th of March 1808—Mr Jefferson says that from the information which I
                            then gave him, he consented to substitute the Non-intercourse for the Embargo—But that substitution took place only on
                            the 1st. of March 1809, and could not have been influenced by my interview with him a year before.
                        I enclose herewith Copies of two Letters, dated 17 November, and 21. December 1808, written to Ezekiel Bacon
                            then a member of the House of Representatives from Massachusetts—Mr Bacon has recently informed me that they were
                            communicated by him to Mr Jefferson soon after he received them—I ask of you the favour to compare them with the
                            narrative in Mr Jefferson’s Letter of 25. December 1825—and to let me know whether you recolllect having also seen these
                            Letters shortly after they were received—And I would further request you to state whether any other circumstances known
                            to you at the time and now remembered by you, may serve to rectify either Mr Jefferson’s memory concerning these
                            occurrences or my own
                        It is not my purpose or wish to introduce your name into this discussion, but merely to fortify, the
                            confidence of my own mind in the reminiscences of twenty years elapsed, and to correct any error into which my own memory
                            may have fallen, if any such there be—I remain with high respect and attachment, your friend
                        
                            
                                J. Q. Adams
                            
                        
                    I pray of your kindness to return the enclosed Letters, and that you would for the present consider this communication as
                            confidential.